Citation Nr: 1535287	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fractured left clavicle with acromioclavical joint separation.  

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that originally in his June 2011 claim the Veteran claimed service connection for a sleep disorder as secondary to his service-connected PTSD.  However, he later stated in February 2013 that he intended for this claim to be a part of his PTSD increased rating claim, as one of his PTSD symptoms was insomnia.  Therefore, the issue is not being referred back to the RO for separate adjudication.  

In April 2015, the Veteran submitted a letter from his doctor noting that he had low-grade prostate carcinoma.  As such, the Board believes that a claim for service connection for prostate cancer been raised by the record and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder disability has been manifested by impairment of the clavicle as well as functional impairment resulting in pain and limitation of motion with no neurological impairment.  Even when including such functional impairment due to pain, limitation of the left shoulder motion at shoulder level, midway between side and shoulder level, or 25 degrees or less from the side have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a fractured left clavicle with acromioclavical joint separation have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and private treatment records have been associated with the record and the Veteran has not reported receiving any VA treatment or identified any evidence that has not otherwise been obtained.  The Veteran and his representative have also provided statements and argument in support of his claim.  VA examinations of the Veteran's shoulder was conducted in March 2012.  The examination described the Veteran's disability 
in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

It is noted that in an April 2015 written brief presentation, the Veteran's representative suggested that the VA examinations that had been conducted were "stale" and implied that additional examinations should be provided.  However, the Board notes that there is no such thing as a "stale" examination.  An examination of a veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of a veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of a veteran's level of disability should be based upon a finding that there is an indication in the record that condition has changed.   The Board observes that it has remanded the Veteran's claim for an increased evaluation for PTSD.  However, it notes that this is specifically due to his documented April 2014 private psychiatric treatment which showed worsening symptoms of PTSD, and a worsening GAF score.  Conversely, if there is no affirmative indication that the condition has changed, such as is the case with the Veteran's shoulder ,then the case should be decided based upon the available evidence and a finding that there is no indication that the condition has changed since the last examination.

Here, there is no suggestion that the Veteran's shoulder disability have materially worsened since the last VA examination.  As such, a new examinations is not required to be provided.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of note, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined to do so.  
The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Evaluation in Excess of 10 Percent for a Left Clavicle Disability

The Veteran was granted service connection for his left clavicle disability in January 1970 and granted a 10 percent rating.  His rating was then increased to 20 percent in December 1970, and was subsequently reduced again to 10 percent in August 1975.  In June 2011 the Veteran filed an increased rating claim, asserting that he is entitled to a rating in excess of 10 percent for his left clavicle.  His claim was denied in an April 2012 rating decision and he perfected an appeal as to this issue.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

As an initial matter, the Board observes that the Veteran has reported that he is left handed; therefore, his left shoulder is considered his dominant (major) side.  

The Veteran has received treatment at the Chico, California VA outpatient clinic.  These records are associated with the claims folder, and reflect the Veteran's treatment for left shoulder pain.  In December 2010 the Veteran reported that his left shoulder pain felt better after treating it with medication, but then ____returned after performing heavy work.  In March 2011 the Veteran visited the clinic, stating that he was experiencing left shoulder pain.  The examining physician reviewed the Veteran's medical history and found, upon examination, that his range of motion for his left shoulder was; forward (flexion) rotation at 160 degrees.  There was no swelling or effusion upon palpitation.  

In October 2011, the Veteran was seen by the VA orthopedic clinic.  It was noted that he had mild posterior inferior instability in his left shoulder with impingement, but with no rotator cuff tear per a May 2011 MRI.  It was noted that the Veteran had to use an 8 pound sledge to drive stakes at his job where he is a concrete finisher, which he stated caused significant pain in his left shoulder, which would come on
after the activity but which improved with rest.  The Veteran denied taking any over-the-counter medications, and he declined to have a cortisone injection.  The medical professional noted that the Veteran was muscular and in no apparent distress.  The Veteran had 5/5 strength in his rotator cuff.

The Veteran was afforded a VA examination in March 2012.  At that examination, the Veteran reported experiencing pain in his left shoulder.  He further reported that he was not able to run his tools, work with concrete or use his shoulder as he used to in the past.  He reported experiencing flare ups, stating that when his shoulder pain was bad he was not able to lay on his shoulder and his arm would go numb.  His left shoulder flexion ended at 145 degrees, with evidence of pain at 145 degrees.  His left shoulder abduction ended at 120 degrees with pain at 120 degrees.  The Veteran was unable to perform repetitive use testing, stating that he had worked the previous day and that his shoulder was very painful.  His external rotation of the left shoulder was 0-36 degrees and his internal rotation was 0-50 degrees, with painful motion beginning at 36 and 50 degrees, respectively.  The examiner noted that the Veteran had less movement than normal of his left shoulder, weakened movement, excess fatigability and pain on movement.  The Veteran had localized tenderness and pain on palpitation of the left shoulder.  No ankylosis was noted to be present.  The empty can and external rotation tests were positive, and the Veteran was unable to perform the lift off subscapularis test.  No history of recurrent dislocation was noted.  

The examiner noted that the Veteran had an impairment of the clavicle or scapula, specifically separation or deformity of the distal clavicle reflective of prior trauma of the left shoulder.  The Veteran declined having total joint replacement in his left shoulder, but noted that he had previously had shoulder surgery in 1969 and 1970, and experienced residuals of pain and decreased motion.  The examiner noted that the Veteran had resulting scars from the surgery, but did not make any notation of them being unstable or painful, or greater than 39 square centimeters.  After imaging studies were performed the examiner found that the Veteran had degenerative arthritis of the left shoulder.  He further found that the Veteran's shoulder condition would prevent him from working with concrete like he used to.  

The Veteran's left shoulder disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203 [impairment of clavicle or scapula].  Under Diagnostic Code 5203, a 20 percent rating is warranted if there is nonunion of the clavicle with loose movement or dislocation of the clavicle or scapula.  The Board notes that the Veteran's treatment records and March 2012 VA examination do not indicate that he experiences either loose movement or dislocation.  Of note, the examiner specifically found that the Veteran had impairment  of the clavicle or scapula, but declined to indicate that it was consistent with dislocation or nonunion with loose movement (i.e. the criteria that would warrant a rating in excess of 10 percent under Diagnostic Code 5203).  Therefore, the Veteran is not entitled to a 20 percent rating under Diagnostic Code 5203.  

The Board will consider whether other Diagnostic Codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board has considered whether Diagnostic Code 5200 could provide for a higher evaluation.  However, despite the painful motion noted on examination, the Veteran's left shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation.      

With respect to Diagnostic Code 5201, the Board finds that a disability rating in excess of 10 percent is not warranted as the Veteran has not shown limitation of motion of the left shoulder at shoulder level, or midway between side and shoulder level.  Further, the Board notes that there is no mention in the Veteran's examination of the Veteran having any impairment or malunion of the humerus, therefore he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5202.

The Board observes that the Veteran has been diagnosed with arthritis of the left shoulder.  Therefore, pertinently, the Board acknowledges that Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With regard to a separate rating under Diagnostic Code 5010, an evaluation in excess of 10 percent is unavailable under diagnostic code 5010, applicable to traumatic arthritis for the Veteran's left shoulder.  A separate evaluation under this diagnostic code is similarly inappropriate because it would twice compensate the Veteran for the pain that he experiences in his left shoulder.  In other words, assigning the Veteran a separate rating under diagnostic code 5010 would constitute impermissible pyramiding and is therefore inappropriate.

Therefore, the Board finds that the Veteran's left shoulder range of motion does not warrant an increased evaluation for the periods specified.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).  The Board recognizes the Veteran's complaints of functional loss as a result of his shoulder disability, notably his pain.  However, the Veteran was still able to demonstrate range of motion that greatly exceeded 25 degrees from the side.  While the Veteran quite likely would experience difficulty with work over the head, this would be expected as the schedular rating that is assigned assumes that the Veteran's clavicle is impaired. 

In this regard, the competent medical evidence of record does not indicate sufficient functional loss based on the Veteran's complaints to warrant an increased schedular rating.  

The Board acknowledges that the Veteran's range of motion is at times painful, but even if abduction was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been shown to be able to move his arm up from the side to 90 degrees, in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have so functionally limited the Veteran's range of motion so as to warrant a rating in excess of 10 percent.  

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of statements, the Veteran has reported increasing left shoulder pain which causes him difficulty in lifting heavy things, and he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his left shoulder disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's left shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10 percent rating in effect during the appeal period.  Of note, the Veteran's complaints have been considered and weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

In light of the above, the claim for a higher schedular rating for the Veteran's left shoulder disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5200-5203, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain.  See 38 C.F.R. § 4.71a.  The 10 percent rating under Diagnostic Code 5203 was granted based on recognition of the Veteran's symptomatic disability characterized by pain.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's left shoulder related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left shoulder disability with pain, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Board notes that although at the Veteran's March 2012 VA examination he indicated that he was unable to work with concrete like he used to, he has not indicated that his shoulder disability has completely precluded him from obtaining any employment.  Thus, the Board finds that Rice is inapplicable. 



ORDER

A rating in excess of 10 percent for residuals of a fractured left clavicle with acromioclavical joint separation is denied.


REMAND

With respect to the increased rating claim, the Board notes that the last VA examination to assess the severity of the Veteran's PTSD was in March 2012.  The Board further notes that the Veteran's recent April 2014 psychiatric treatment indicates worsening PTSD symptoms to include vegetative symptoms and obsessive thinking, as well as a foreshortened sense of the Veteran's own life.  Additionally, the Veteran's GAF score was recorded to be lower than his past scores, at 45-50.  Therefore, the Board finds that the increased rating claim should be remanded so that the Veteran can be afforded a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records from April 2014 to the present.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  

A complete rationale should be provided for any opinion expressed.  The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functionally limits his occupational and social functioning.  The examiner should specifically address the relevant private psychiatric treatment report in April 2014 and should address whether he agrees with the findings, and why or why not.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


